Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 10/07/2021.
Allowable Subject Matter
4. Claims 1, 11 and 19 are allowed. 
5. Claims 2-10, 12-18 and 20 are allowed as being dependent on the independent claim.
6. The following is an examiner's statement of reasons for allowance: Applicant’s amendments and arguments filed with the office on 10/07/2021 were fully considered and found to be persuasive. Amended claims overcome the closest cited prior art of record cited in the office action dated 07/16/2021. 
The closest cited prior art of record, Chuang et al (US 2021/0156903 A1)  teaches, “A probing apparatus includes a carrier having an opening, a supporter disposed on the carrier in a way that its bottom surface faces toward the carrier, its top surface for disposition of a wafer, and its light permeable portion allowing light to pass through the top and bottom surfaces corresponding in position to the opening, an air heating device having a covering plate and an air supply unit, and a probing device having a probe protruding out of the bottom surface of the air heating device. A thermal air source provides thermal air to a heating space between the bottom surface of the air heating device and the top surface of the supporter through an air supply passage of the air supply unit. The probing apparatus can test light emitting efficiency of a light emitting chip in the wafer and heat the chip at the same time”.

In related art, Lin et al (US 20160336717 A1) teaches, “A method for production of an optoelectronic device includes fabricating a plurality of vertical emitters on a semiconductor substrate. Respective top surfaces of the emitters are bonded to a heat sink, after which the semiconductor substrate is removed below respective bottom surfaces of the emitters. Both anode and cathode contacts are attached to the bottom surfaces so as to drive the emitters to emit light from the bottom surfaces. In another embodiment, the upper surface of a semiconductor substrate is bonded to a carrier substrate having through-holes that are aligned with respective top surfaces of the emitters, after which the semiconductor substrate is removed below respective bottom surfaces of the emitters, and the respective bottom surfaces of the emitters are bonded to a heat sink”.
Lin et al fails to teach, “the heat sink is arranged such that a bottom surface of the heat sink faces and is spaced apart from a top surface of the bottom-emitting VCSEL wafer during the testing of the emitter; and a probe card configured to perform the testing of the emitter, wherein 
Closest cited prior art of record, does not anticipate or render obvious to one of the ordinary skill in the art, “A testing device, comprising: a stage configured to hold a bottom-emitting vertical-cavity surface-emitting laser (VCSEL) wafer during testing of an emitter of the bottom-emitting VCSEL wafer, wherein the stage is arranged such that light emitted by the emitter, during the testing of the emitter, passes through the stage; a heat sink for the bottom-emitting VCSEL wafer during the testing of the emitter, wherein the heat sink is arranged such that the light emitted by the emitter, during the testing of the emitter, is emitted in a direction away from the heat sink, and wherein the heat sink is arranged such that a bottom surface of the heat sink faces and is spaced apart from a top surface of the bottom-emitting VCSEL wafer during the testing of the emitter; and a probe card configured to perform the testing of the emitter, wherein a bottom surface of the probe card is arranged over a  top surface of the heat sink such that, during the testing of the emitter, a probe of the probe card contacts a probe pad for the emitter through an opening in the heat sink (as recited in the independent claim 1), and 
“A method, comprising: placing a bottom-emitting vertical-cavity surface-emitting laser (VCSEL) wafer on a stage that is configured to hold the bottom-emitting VCSEL wafer during testing of an emitter of the bottom-emitting VCSEL wafer, wherein the bottom-emitting VCSEL wafer is placed such that light to be emitted by the emitter, during the testing of the emitter, is to pass through the stage; arranging the stage such that a bottom surface of a heat sink faces and is spaced apart from a top surface of the bottom-emitting VCSEL, wherein the stage is arranged 
“A device, comprising: a heat sink for an emitter wafer during testing of an emitter of the emitter wafer, wherein the heat sink is arranged such that light emitted by the emitter, during the testing of the emitter, is emitted in a direction away from the heat sink, and wherein the heat sink is arranged such that a  bottom surface of the heat sink faces and is spaced apart from a top surface of the emitter wafer during the testing of the emitter; and a probe card that is configured to perform the testing of the emitter, wherein a bottom surface of the probe card is arranged over a top surface of the heat sink such that, during the testing of the emitter, a probe of the probe card contacts a probe pad for the emitter through an opening in the heat sink, further comprising a stage that is configured to hold the emitter wafer during the testing of the emitter, wherein the stage is arranged such that the light emitted by the emitter, during the testing of the emitter, passes through the stage (as recited in the independent claim 19).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Patent Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858